DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (US 2014/0267234 A1) in view of Bertonlami et al. (US 2010/0287485 A1, hereinafter Bertonlami) and further in view of Saptharishi et al. (US 8224029 B2)
Regarding claim 1, Hook teaches:
A method for facilitating creation of a map of a real-world, process control environment,(Abstract: “A multi-device system for mobile devices to acquire and share 3D maps of an environment. The mobile devices determine features of the environment and construct a local map and coordinate system for the features identified by the mobile device.” [0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.”)  the method comprising: 
tracking locations of a mobile device as a user moves through a mapped environment; ([0006] “Augmented Reality systems are generally location based, such as by global location (e.g., displaying restaurant menu information) or by local location (e.g., local terrain on a surface of a table). In both cases a location of the device (user) relative to the real world needs to be known to the processing unit, which is achieved by a tracking system.” [0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.”)
capturing, by a camera of the mobile device, images of the mapped environment as the user moves through the mapped environment; ([0026], “he camera 705 captures a video feed of the environment 12. The feature mapping module 710 analyzes the video feed of the environment 12 to identify real-world objects in the environment 12,”)
receiving an indication that the user intends to add a node to the map; ([0069], “Finally, users can touch, move, remove from or add to objects in shared environment that is propagated in substantially real time to the other mobile devices and as a result simultaneously interact with each other in both real world and virtual world.” [0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.” As users navigate an environment, objects captured by the mobile device can be viewed, touched and added to the shared environment map.  When users touch the objects on the screen of the mobile device to add the objects to the shared environment, that corresponds to an indication.)
However, Hook does not, but Bertonlami teaches:
predicting, … an object type corresponding to a specific object within a field of view of the camera([0058], “For example, once coarse location information is determined to be a particular city (for example, New York City), a database or other information repository that contains images, specifications, and/or any other data specific to the particular city that may be used to match shapes and/or images may be accessed. The image captured at block 420 may then be compared to the area data and a match may be obtained. Area data may include templates of landmarks that may be compared to collected images or portions of collected images. Manipulation as necessary to adjust the image and/or the area data to determine if there is a match may be performed. For example, images of multiple small features, such as letters in signs, or single large features such as the Empire State Building, may be manipulated to determine if the image captured matches the shape of the known features. Any method or means of identifying features, landmarks, or other elements of an image, and any method or means of comparing features, landmarks, or other elements in an image to known features, landmarks, or elements, is contemplated as within the scope of the present disclosure.”)
causing a display of the mobile device to superimpose, on a real-world view presented to the user, an indication of the predicted object type to facilitate user designation of a descriptor for the new node. ([0062], “At block 460, the user device may present images on a display based on the coordinate system. In one embodiment, a user device may have complete image information for an element stored in memory or otherwise accessible, for example, for a virtual character such as characters 263 and 264.”[0064], “In one embodiment, a user device or a system device alters an image of a virtual element so that is appears to interact with the physical environment seen by the user. For example, a device may determine that the location on the coordinate system of a virtual element is behind the location of a physical element on the coordinate system. Therefore, the image presented to the user of the virtual element may be altered to reflect the location of the element by cropping or otherwise changing the image so that it appears behind the physical element. This is illustrated in FIG. 2, where, in image 250, character 264a is partially obscured by physical element tree 231a. Any other alterations or manipulations of an image due to its location on a coordinate system are contemplated as within the scope of the present disclosure.”)
Hook teaches adding objects captured in an image to a map. However, Hook does not explicitly teach how to present the objects on the map. Bertolami teaches a way to better and clearly label an object on a map, which is to label the object with its type. Bertolami also teaches how to find the objects type.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hook with the specific teachings of Bertolami to better and clearly label objects on a map and also provide users more information.
However, Hook in view of Bertolami does not, but Saptharishi teaches:
providing one or more images of the captured images to a machine learning (ML) model, the ML model being trained to process images to recognize object types; (FIG. 3, feed data into the classifier 216. col. 6, bottom: “The video analytics module 200 also includes a match classifier 218 connected to the object tracking module 206, the object indexing module 212, and the object search module 214. The match classifier 218 is operable to receive an input pattern z representing signatures of two objects and determine whether the signatures match (e.g., whether the signatures are sufficiently similar).”Col. 11, upper teaches that classifier is a trained machine learning model: “A method of training the match classifier 218 will now be described. Conventional classifiers may be trained with the learning algorithm AdaBoost or some variant of AdaBoost. While AdaBoost has proved its worth in some applications, the algorithm and objective function used in that learning process have some limitations. For example, for AdaBoost to be effective, distance measures of matching and non-matching objects cannot overlap each other significantly in feature space. In other words, the features of the objects should separate a classification space well. Moreover, because AdaBoost uses weak learners, a large collection of weak learners may be necessary to form a full classifier capable of achieving a desired accuracy.”)
predicting, by the ML model processing the one or more images, an object type corresponding to a specific object within a field of view of the camera; (col. 10, middle: “FIG. 5B illustrates one example of the acceptance and rejection thresholds in the interval [-1,+1]. The acceptance threshold .tau..sub..alpha. and the rejection threshold .tau..sub.r are chosen during training by a learning algorithm based on user-specific false positive and false negative rates. Each step 400 may have values for .tau..sub..alpha. and .tau..sub.r that are different from or the same as the values the other steps 400 have. A decision to "Accept" implies that the classifier is confident that two objects match. A decision to "Forward" implies that the classifier is unsure and defers the decision to the next step. A decision to "Reject" implies that the classifier is confident that two objects do not match. At any step, if the decision is not to "Forward" to the next step 400, the accept/reject decision is made at that point and the evaluation is complete. The decision step value s(z) at that step is the output value for the match classifier 218. The decision step value may correspond to a decision confidence level for the corresponding step 400. For example, a decision step value close to one may represent that the corresponding step 400 is more confident that two objects match compared to a decision step value slightly above the acceptance threshold .tau..sub..alpha..”) 
Hook in view of Bertolami teaches adding an object with object type information to a map. The object type is detected by comparing its features with known objects. Saptharishi teaches a specific method of using machine learning to identifying a best match object type. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the object type detecting method of Hook in view of Bertolami by the object detecting method of using machine learning taught by Saptharishi to acquire more accurate object type predication.

Regarding claim 2, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, wherein receiving the indication that the user intends to add the node to the map includes receiving an indication that the user entered a command via the mobile device. (Hook, [0069], “Finally, users can touch, move, remove from or add to objects in shared environment that is propagated in substantially real time to the other mobile devices and as a result simultaneously interact with each other in both real world and virtual world.” [0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.” As users navigate an environment, objects captured by the mobile device can be viewed, touched and added to the shared environment map.  When users touch the objects on the screen of the mobile device to add the objects to the shared environment, that corresponds to an indication.)

Regarding claim 3, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, wherein tracking the locations of the mobile device includes tracking the locations of the mobile device using an inertial measurement unit of the mobile device.(Hook, [0022], “The local coordinate system is generated using a SLAM system with a build-in camera in conjunction and in some embodiments with other sensors such as an inertial sensor and a depth sensor.”[0029], “The sensors 720 include various additional sensors that provide additional position tracking information.”)

Regarding claim 4, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, wherein: predicting the object type corresponding to the specific object includes predicting a plurality of candidate object types that potentially correspond to the specific object; (Saptharishi col. 10, middle: “FIG. 5B illustrates one example of the acceptance and rejection thresholds in the interval [-1,+1]. The acceptance threshold .tau..sub..alpha. and the rejection threshold .tau..sub.r are chosen during training by a learning algorithm based on user-specific false positive and false negative rates. Each step 400 may have values for .tau..sub..alpha. and .tau..sub.r that are different from or the same as the values the other steps 400 have. A decision to "Accept" implies that the classifier is confident that two objects match. A decision to "Forward" implies that the classifier is unsure and defers the decision to the next step. A decision to "Reject" implies that the classifier is confident that two objects do not match. At any step, if the decision is not to "Forward" to the next step 400, the accept/reject decision is made at that point and the evaluation is complete. The decision step value s(z) at that step is the output value for the match classifier 218. The decision step value may correspond to a decision confidence level for the corresponding step 400. For example, a decision step value close to one may represent that the corresponding step 400 is more confident that two objects match compared to a decision step value slightly above the acceptance threshold .tau..sub..alpha..”) and 
causing the display of the mobile device to superimpose the indication of the predicted object type includes causing the display to superimpose, on the real-world view presented to the user, an indication of the predicted plurality of candidate object types. (Saptharishi col. 7 bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514).”) The combination with Saptharishi from claim 1 is incorporated here.

Regarding claim 5, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 4, wherein: predicting the plurality of candidate object types includes outputting a confidence level corresponding to each respective object type of the plurality of candidate object types; (Saptharishi col. 7 bottom “The average signatures of the candidate objects are transmitted to the image capturing device 102 that captured the image of the reference object or to the remote storage/processing unit 106 (step 1510). The match classifier 218 of the image capturing device 102 or the match classifier 218 of the remote storage/processing unit 106 is used to compare the average signature(s) of the reference object to the average signatures of the candidate objects (step 1512). The match classifier 218 compares the average signatures to discard non-matches and to rank matches based on the match confidence level associated with the matches. Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 108 from one or more of the storage systems 110, or from the remote storage/processing unit 106. The user may select a representation of a candidate object from the list, and the video images of the selected candidate object may be presented on the display 114.”) and 
causing the display of the mobile device to superimpose the indication of the predicted plurality of candidate object types includes causing the display to superimpose, on the real-world view presented to the user, a ranked list of the predicted plurality of candidate object types, wherein the ranked list is ranked based on the confidence level corresponding to each respective object type. (Saptharishi col. 7 bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514).”) The combination with Saptharishi from claim 1 is incorporated here.

Regarding claim 6, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 5, wherein: causing the display to superimpose the ranked list of the predicted plurality of candidate object types includes causing the display to superimpose, on the real-world view presented to the user, the confidence level corresponding to each respective object type with the ranked list. (Saptharishi col. 7 bottom “The average signatures of the candidate objects are transmitted to the image capturing device 102 that captured the image of the reference object or to the remote storage/processing unit 106 (step 1510). The match classifier 218 of the image capturing device 102 or the match classifier 218 of the remote storage/processing unit 106 is used to compare the average signature(s) of the reference object to the average signatures of the candidate objects (step 1512). The match classifier 218 compares the average signatures to discard non-matches and to rank matches based on the match confidence level associated with the matches. Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 108 from one or more of the storage systems 110, or from the remote storage/processing unit 106. The user may select a representation of a candidate object from the list, and the video images of the selected candidate object may be presented on the display 114.” The combination with Saptharishi from claim 1 is incorporated here.)

Regarding claim 7, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, further comprising: receiving, from the user, the descriptor for the new node and an indication of a relationship between the new node and another node included on the map; (Hook [0035], “In Single Device Initialization 21 mode, a first user creates an initial map of the environment, and starts a single-device experience while the mobile device 20 is tracked 22 from the created environment and simultaneously created map is further improved and extended 23. That is, as the device 20 is moved around the environment 12, additional features are identified and the map locally known by device 20 is updated with additional information from the environment. The map database is saved on device 20 as a local mapping 735. Upon creation of initial map it is sent to Server 27, where there is a Map Storage 25. Later on when a device revisits the same environment and uses the same map, it could be further extended by merging the maps 26. A device can request a global merged map or part of it from the server through the map download mechanism 28.” [0045], “In the merge method, multiple users create their own coordinates system and merge the individual coordinate systems into a global coordinates system” The coordinates of each added node in the map corresponds to the indication of the relationship. [0004], “For example, information about a restaurant may be superimposed on an image of the restaurant's storefront, or a game may use information about an environment to place virtual content on the real world environment.” The added feature/node can be a restaurant descriptor.) and storing the descriptor and the indication of the relationship in an augmented reality database.(Hook, [0027], “In one embodiment, the feature mapping module 710 generates a 3-D point cloud (map) of the real world and registers the location of the mobile device using simultaneous localization and mapping (SLAM). The SLAM approach identifies features in a video feed of the environment. This enables registration of features in an environment without prior information defining the features in an environment. The features determined by the feature mapping module 710 may be stored in a local mapping 740 or may be added to a global mapping 745. The local mapping 740 includes a database of points of interest identified in the environment 12.” [[0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.” The features determined by the feature mapping module 710 may be stored in a local mapping 740 or may be added to a global mapping 745. Although Hook does not explicitly teach save the detected coordinates information of a feature into database, it is well-known to save feature information along with location information in database. Examiner takes official notice here.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hook with the well-known knowledge to save coordinates information of a feature into database to allow easily locate feature information in a map. )
	
Regarding claim 9, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, wherein: predicting, by the ML model processing the one or more images, the object type corresponding to the specific object includes outputting a confidence level for the object type; (Saptharishi col. 7 bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514).”) The combination with Saptharishi from claim 1 is incorporated here. and 
causing the display of the mobile device to superimpose the indication of the predicted object type includes causing the display to superimpose, on the real-world view presented to the user, an indication of the confidence level for the object type. (Saptharishi col. 7 bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514).”) The combination with Saptharishi from claim 1 is incorporated here.)

Regarding claim 11, Hook in view of Bertolami and Saptharishi teaches:
A system for facilitating creation of a map of a real-world, process control environment, the system comprising: a mobile device of the user, the mobile device including a camera and a display; (Hook, [0026], “The mobile device 700 includes a variety of modules and components for determining information about the environment 12 and communicating with additional mobile devices. These modules and components include a camera 705, a feature mapping module 710, a pose (position+orientation) module 715, sensors 720, a map merging module 725, a display 730, a virtual content manager 735, a local mapping 740, a global mapping 745, and virtual assets 750. The camera 705 captures a video feed of the environment 12. The feature mapping module 710 analyzes the video feed of the environment 12 to identify real-world objects in the environment 12, such as light sources, edges, objects, and other aspects of the environment 12.” [0031], “The display 730 provides an interface to the user and typically displays the video feed from the camera 705 along with virtual content overlaid on the video feed of environment 12.”) and a server that is communicatively coupled to the mobile device, (Hook FIG. 2A and 2B mobile device and the server) wherein the mobile device is configured to use the camera to capture images of a mapped environment as the user moves through the mapped environment,(Hook, [0034], “As the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system.”)  the rest of claim 11 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.

Claim 12-17, 19 recites similar limitations of claim 2-7, 9 respectively, thus are rejected using the same rejection rationale respectively.


Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook in view of Bertonlami and Saptharishi and further in view of Merchant et al. (US 2015/0326503 A1).		
Regarding claim 8, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, further comprising: 
However, Hook in view of Bertolami and Saptharishi does not, but Merchant teaches:
determining, using a role identification module, a role of the user indicating whether or not the user is authorized to add new nodes to the map; and receiving the indication that the user intends to add the node to the map when the role of the user indicates that the user is authorized to add new nodes to the map.([0107] “In some embodiments, the first input for creating the map and the second input for prescribing the map sharing privilege are received from a first user, and the map sharing privilege allows the map to be shared with a second user. The first user and the second user may belong to different respective roles. Items 506, 508, and 510 in the method 500 of FIG. 5 illustrate this feature. As shown in the figure, the method 500 may further include: receiving a third input from a second user representing a request to access the map (Item 506). After the processing unit receives the third input, the processing unit then determines a role of the second user (Item 508), and determines whether to allow the second user to access the map based at least in part on the role of the second user (Item 510). Allowing the second user to access the map may include allowing the second user to perform a task on the map based on a level of the map sharing privilege assigned for the role of the second user. Alternatively, or additionally, allowing the second user to access the map may include allowing a user to assign one or more of the network ports to the map based on a privilege level of a role to which the user belongs.”)
Hook in view of Bertolami and Saptharishi teaches allowing different users to add nodes on a map. Merchant further teaches only allowing users with authorized role to add nodes on a map.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hook in view of Bertolami and Saptharishi with the specific teachings of Merchant to better protect the map information. 

Claim 18 recites similar limitations of claim 8, thus is rejected using the same rejection rationale.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook in view of Bertonlami and Saptharishi and further in view of Nesbitt (US 2011/0015860 A1).		
Regarding claim 10, Hook in view of Bertolami and Saptharishi teaches:
The method of claim 1, further comprising: receiving, from the user, the descriptor for the new node (Hook, [0024], “A "mapping" refers to a virtual representation of the environment 12, including features identified in the environment. Since each mobile device observes a different portion of environment 12, each mobile device may generate a different local mapping. The local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device.”) and storing the descriptor and an avatar representative of the specific object in an augmented reality database.(Hook, [0023], “A database of the environment features is used for tracking, mapping, meshing and surface understanding. The database may be stored on a server and shared between the augmented reality devices and updated by devices viewing the environment.” [0024], “A "mapping" refers to a virtual representation of the environment 12, including features identified in the environment. Since each mobile device observes a different portion of environment 12, each mobile device may generate a different local mapping. The local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device.”)
However, Hook in view of Bertolami and Saptharishi does not, but Nesbitt teaches:
an indication that the new node is in a limited-access area;([0043], “limited-access indicator 1290 identifies whether the particular link corresponds to a limited-access road. For example, an interstate highway may be characterized as a "fully-controlled limited-access road" in which access to and from the interstate occurs through a highway interchange,”)
Hook in view of Bertolami and Saptharishi teaches adding new node to a map. Nesbitt teaches using an indicator to indicate the node in a map if the node is in a limited access area. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hook in view of Bertolami and Saptharishi with the specific teachings of Nesbitt to provide users more information. 
	
	Claim 20 recites similar limitations of claim 10, thus is rejected using the same rejection rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611